DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Claims 2, 3, and 9, respectively, include limitations considered to be “product-by-process”, see MPEP 2113. These limitations are “draft” angle of claims 2 and 3, and “formed by a casting process” of claim 9. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious in view of a prior art product, the claim is unpatentable even though the prior art product was made by a different process.  Since the prior art discloses the product as claimed and the said product by process limitations do not impart distinctive structural characteristics to the apparatus, then the prior art is deemed to read on the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 14-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bower (USP 1164915).
Regarding claim 1, Bower discloses an axle assembly, comprising: a carrier housing (A); and an axle tube housing (C) coupled to the carrier housing, the axle tube housing is configured to receive an axle shaft therein (evident from fig.1, the axle tube housing is capable of receiving an axle shaft), 10wherein a joint (fig.1, the joint formed at location D) formed between the axle tube housing and the carrier housing is nonorthogonal relative to a centerline of the axle shaft (see annotated figure 1 below; the lines that run through the joint and intersect the centerline form nonorthogonal angles).  


    PNG
    media_image1.png
    146
    813
    media_image1.png
    Greyscale

Regarding claim 2, Bower discloses the axle assembly of claim 1, wherein an angle of a sealing 15surface of the carrier housing relative to the centerline of the axle shaft is equivalent to a predetermined draft angle (note the term “draft” is considered product by process as noted above in the claim interpretation section, no patentable weight is being given to this term) of an interior surface of the carrier housing (in this case the angle of the sealing surface is defined at the joint and it is evident that the interior surface of the carrier housing at said joint D would also have the same angle).  
Regarding claim 3, Bower discloses the axle assembly of claim 1, wherein an angle of a sealing 20surface of the axle tube housing relative to the centerline of the axle shaft is equivalent to a predetermined draft angle (note the term “draft” is considered product by process as noted above in the claim interpretation section, no patentable weight is being given to this term) of an interior surface of the carrier housing (in this case the angle of the sealing surface is defined at the joint and it is evident that the interior surface of the carrier housing at said joint D would also have the same angle).  
Regarding claim 4, Bower discloses the axle assembly of claim 1, wherein an angle of a sealing 25surface of the carrier housing relative to the centerline of the axle shaft is less than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).  
Regarding claim 5, Bower discloses the axle assembly of claim 1, wherein an angle of a sealing surface of the carrier housing relative to the centerline of the axle 30shaft is more than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).
Regarding claim 6, Bower discloses the axle assembly of claim 1, wherein an angle of a sealing surface of the axle tube housing relative to the centerline of the axle shaft is less than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).
Regarding claim 7, Bower discloses  5the axle assembly of claim 1, wherein an angle of a sealing surface of the axle tube housing relative to the centerline of the axle shaft is more than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).  
Regarding claim 9, Bower discloses the axle assembly of claim 1, wherein at least one of the carrier housing and the axle tube housing is formed by a casting process (the casting process is considered a product by process limitation as explained above in the claim interpretation section, see MPEP 2113. It is not given patentable weight as it is not imparting any distinctive structural characteristic to the end product of the claimed invention. As such Bower discloses the structure of the housing which reads on the claim. Note that in addition, casting is an old and well known process in the field of axle assemblies and would have been an obvious process to implement).  
Regarding claim 11, Bower teaches a method of producing an axle assembly, comprising: providing a carrier housing (A); 30providing an axle tube housing (C) configured to receive an axle shaft therein (capable of receiving an axle shaft as evident from figures); and 1010890 CVDA(1-28622)coupling the axle tube housing to the carrier housing (fig.1 shows how the tube housing is coupled to the carrier housing), wherein a joint (interface between the parts formed at location D) formed between the axle tube housing and the carrier housing is nonorthogonal relative to a centerline of the axle shaft (as seen in the annotated figure above, there would be a nonorthogonal angle relative to the centerline of the axle shaft).  
Regarding claim 14, Bower discloses the method of claim 11, wherein an angle of a sealing 25surface of the carrier housing relative to the centerline of the axle shaft is less than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).  
Regarding claim 15, Bower discloses the method of claim 11, wherein an angle of a sealing surface of the carrier housing relative to the centerline of the axle 30shaft is more than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).
Regarding claim 16, Bower discloses the method of claim 11, wherein an angle of a sealing surface of the axle tube housing relative to the centerline of the axle shaft is less than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).
Regarding claim 17, Bower discloses  5the method of claim 11, wherein an angle of a sealing surface of the axle tube housing relative to the centerline of the axle shaft is more than 90 degrees (as evident from the annotated figure above, depending on which direction the angle is measured from it will either be greater or less than 90 degrees).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower (USP 1164915) in view of Slider (USP 2578155).
	Regarding claims 8 and 18, Bower teaches that the axle tube housing and the carrier housing are joined at interface D by welding or secured in other ways (col.1, lines 50-52).
Bower fails to specifically disclose the use of at least one fastener 10extends outwardly from an interior of the carrier housing into at least one aperture formed in the axle tube housing.  
	Slider teaches the use of at least one fastener (14) which 10extends outwardly from an interior of the carrier housing (seen in fig.1) for the purpose of securely fastening an axle tube housing to the carrier housing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection disclosed in Bower to make use of at least one fastener which 10extends outwardly from an interior of the carrier housing, as taught and suggested in Slider in order to securely fasten the axle tube housing to the carrier housing. It follows that upon teaching the use of fasteners into Bower, the resultant structure would naturally result in the fastener being inserted into at least one aperture formed in the axle tube housing. One having ordinary skill in the art would also understand that said detachable connection has the added benefit of modularity allowing ease of repair or replacement of individual components.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower (USP 1164915) in view of Slider (USP 2578155) and further in view of Wasserman (USP 2207882).
Regarding claim 10, Bower discloses an axle assembly, comprising: a carrier housing (A); an axle tube housing (C) coupled to the carrier housing, the axle tube housing configured to receive an axle shaft therein (the housing is designed to receive an axle shaft); wherein the bolted joint or joint formed between the housings is nonorthogonal relative to a centerline of the axle shaft (see annotated figure 1 above; the lines that run through the joint and intersect the centerline form nonorthogonal angles). 
Bower teaches that the axle tube housing and the carrier housing are joined at interface D by welding or secured in other ways (col.1, lines 50-52).
Bower fails to specifically disclose the use of a fastener configured to couple the carrier housing to the axle tube housing forming a bolted joint between the carrier housing 25and the axle tube housing,
	Slider teaches the use of a fastener (14) configured to couple the carrier housing to the axle tube housing forming a bolted joint between the carrier housing 25and the axle tube housing, (seen in fig.1) for the purpose of securely fastening an axle tube housing to the carrier housing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection disclosed in Bower to make use of at least one fastener which 10extends outwardly from an interior of the carrier housing, as taught and suggested in Slider in order to securely fasten the axle tube housing to the carrier housing. One having ordinary skill in the art would also understand that said detachable connection has the added benefit of modularity allowing ease of repair or replacement of individual components.  
Note that while slider already shows a sealing element between the tube housing and carrier housing in the figure, no specific mention is made. While it is arguable that for bolted connections between housing components in this field are known to have sealing elements, a teaching will still be provided to avoid any unnecessary argument on the matter.
Bower fails to explicitly disclose the use of a sealing element disposed between the carrier housing and the axle tube housing to form a substantially fluid-tight seal therebetween.
Wasserman teaches the use of a sealing element (18) disposed between the carrier housing and the axle tube housing (seen in fig.4) to form a substantially fluid-tight seal therebetween.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the use of a sealing element in the bolted joint disclosed by Bower in view of Slider, as taught by Wasserman, in order to form a substantially fluid -tight seal. It is old and well known to use seals or gaskets between bolted interfaces for housing members which house fluid. In the case of differentials which house fluid it would naturally follow that upon switching from a welded connection to a bolted connection one having ordinary skill in the art would make use of a seal or gasket to prevent fluid from leaking from the assembly.
Claim(s) 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower (USP 1164915) in view of Diessner (USP 3726154).
	Regarding claims 12 and 13, Bower discloses an angle of a sealing surface of the carrier housing relative to the centerline of the axle shaft is equivalent to a predetermined angle of an interior surface of the carrier housing and wherein an angle of a sealing surface of the axle tube housing relative to the centerline of the axle shaft is equivalent to a predetermined angle of an interior surface of the carrier housing (as seen in the annotated figure above, the sealing surface formed at the joint between the tube housing and the carrier housing is disposed at an angle equivalent to an interior surface of the carrier housing).
	Bower, however, fails to disclose the angle being a draft angle or rather the angle resulting from a casting process which would provide a draft angle. 
	Diessner teaches teaches and/or suggests the concept of forming a carrier housing (2) or a axle tube housing (3) from a casting process (see abstract and disclosure).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the axle assembly and at the very least the axle tube housing disclosed in Bower to be formed by a casting process, as taught by Diessner, which would result in a draft angle of the tube housing being equivalent to the sealing surface angle in order to properly secure the carrier housing to the tube housing. One having ordinary skill in the art would have been motivated to match the draft angle in order to provide an efficient manufacturing process and thus create a secure connection at the joint. Note that in the field of casting this process step is well known as evidenced in cited art1.
Regarding claim 19, Bower fails to disclose the method of claim 11, wherein at least one of the carrier housing and the axle tube housing is formed by a casting process.
Diessner teaches teaches and/or suggests the concept of forming a carrier housing (2) or a axle tube housing (3) from a casting process (see abstract and disclosure).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified or substituted the process of making the axle assembly and at the very least the axle tube housing disclosed in Bower to be formed by a casting process, as taught by Diessner, in order to provide the same predictable result providing an axle housing with robust mechanical properties and strength. It is further well known to make use of different known manufacturing techniques in the field of axle assemblies and said techniques would result in generally the same final axle assembly structure2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6004176 and USP 4048466 are of note and used as further evidentiary references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Moran (USP 6004176)- col.7, lines 44-47 describe matching opposite draft angles provided efficient casting or injection molding.
        2 USP 4048466- last paragraph discusses how many manufacturing techniques can be used to provide the same invention.